Exhibit 10.1

 

Purchase and Sale Contract

 

 

 

Chailease Finance Co., Ltd. (CFC) (hereinafter referred to as "Party A")

 

Contracting Party Applied Optoelectronics, Inc. Taiwan Branch(hereinafter
referred to as "Party B")



 

WHEREAS in consideration of the following Subject Matter purchased by Party A
from Party B, the Parties agree to enter into the Agreement as follows:

 

Section 1 Subject Matter, Specifications, and Quantity:

 

 



Name, Label, Specification, Type, Quantity, and Unit         Lens Bonder FLB4450
FourTechnos 1 Auto-Die Bonder FT-4110 FourTechnos 1 VCSEL PD IC Bonder FDB4300
FourTechnos 1 Diebonder FT-4110 FourTechnos 1 BERT MP1800A Anritsu 1 MRSI-605
Ultra-Precision Assembly Workcell MRSI-605 MRSI 1 FINERLACER@lambda lambda
FINEPLACER 1 Nd-Yag Laser Welding System / YS-1100 ADST   1 Nd-Yag Laser Welding
System / YS-800 ADST   1 Nd-Yag Laser Welding System / YS-1100 ADST   1 Nd-Yag
Laser Welding System / YS-800 ADST   1 Nd-Yag Laser Welding System / YS-1100
ADST   1 Nd-Yag Laser Welding System / YS-1100 ADST   1 Nd-Yag Laser Welding
System / YS-800 ADST   1 Nd-Yag Laser Welding System / YS-1100 ADST   1 Nd-Yag
Laser Welding System / YS-1100 ADST   1 VNA MS4645B Anritsu 1 AA-ARSL-100
AA-ARSL-100 Aurotek 1 AA-ARSL-100 AA-ARSL-100 Aurotek 1 Laser_welder AA-ARSL-100
Aurotek 1 Laser_welder AA-ARSL-100 Aurotek 1 Laser_welder AA-ARSL-100 Aurotek 1
Laser_welder YS-800 ADST 1 Laser_welder YS-800 ADST 1 Laser_welder YS-800 ADST 1
Laser_welder YS-800 ADST 1 Laser_welder AA-ARSL-100 Aurotek 1 Laser_welder
YS-1100 ADST 1 Laser_welder YS-800 ADST 1 Laser_welder YS-800 ADST 1
Laser_welder YS-800 ADST 1 AA-ASL-100 AA-ARSL-100 Aurotek 1 AA-ASL-100
AA-ARSL-100 Aurotek 1



  

 

1

 



 

Section 2 Contract Price: New Taiwan Dollar 180,148,532, Tax not Included

 

Section 3 Place of delivery: upon the date of signing, title to the Subject
Matter shall be transferred to Party A, provided that the Subject matter is
still under Party B's possession or delivered to any third party designated by
Party A; and any expense for its installation and transportation shall be at
Party B's expense.

 

Section 4 Payment: upon transfer of the Subject Matter to Party A, Party A shall
make payment of goods to Party B or any third party designated by Party B.

 

Section 5 Party B agrees that, upon close of sale of the Subject Matter, in case
of any defect or nonconforming in its design or manufacture, resulting in loss
of general or desired utility or malfunction, Party B will repair it at its own
expense without any dispute.

 

Section 6 Party B warrants that the title to the Subject Matter belongs to party
B without any mortgage, conditional sale, interest in possession trust, or any
other encumbrance created by any third party, or any involvement in any other
liability, if the warranty is breached, Party B shall assume all civil or
criminal liability.

 

Section 7 Party B warrants that, selling of the Subject Matter to Party A must
be in compliance with Section 185.1.2 of the Company Act, which provides that
such action requires attendance of shareholders representing more than two
thirds of total shares issued at the annual general meeting and consent of more
than half of voting rights by shareholders present or, in case of a
public-listed company, attendance of shareholders representing more than half of
total shares issued and consent of more than two thirds of voting rights by
shareholders present.

 



 

 

 

Section 8 In witness whereof, this Agreement is executed in duplicate and the
Parties each are provided with one copy.

 

Section 9 In case of any dispute arising out of the Agreement, the Parties agree
to accept Taiwan District Court as the trial court.

 

Contracting Parties

 

Party A: Chailease Finance Co., Ltd.

Legal Representative:

 

 

 

Party B:

Proxy: [signature-1.jpg]   



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year of Republic of China

 

 

Repurchase after Sale (L08) / Lease back after Sale (L08) /2014.01

 

 

 

